116 P.3d 923 (2005)
201 Or. App. 94
STATE of Oregon, Respondent,
v.
Roberto Vega RODRIGUEZ, Appellant.
01C-50641; A118029.
Court of Appeals of Oregon.
Submitted on Record and Briefs July 8, 2005.
Decided August 3, 2005.
Jamese L. Rhoades, Judge.
Patrick M. Ebbett and Chilton, Ebbett & Rohr, LLC, filed the briefs for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denis M. Vannier, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Defendant appeals his sentences on one count of rape in the first degree, one count of rape in the second degree, and one count of burglary in the first degree. He argues that the sentencing court erred in imposing consecutive sentences without making the requisite findings under ORS 137.123. In a supplemental brief, defendant argues that the imposition of consecutive sentences and of a departure sentence violate the rule of law announced in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). Although none of defendant's arguments were preserved in the trial court, we have held that imposition of a departure sentence on each of the grounds stated by the trial court here constitutes plain error. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004), rev. allowed, 338 Or. 488, 113 P.3d 434 (2005). For the reason set forth in Perez, we exercise our discretion to correct the error. Because that error requires resentencing on all counts, we need not address defendant's remaining challenges to his sentences.
*924 Sentences vacated; remanded for resentencing; otherwise affirmed.